Citation Nr: 1603217	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for a right shoulder disability, in excess of 10 percent prior to April 29, 2015,  and in excess of 20 percent beginning April 29, 2015.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1986 to March 1995 and from October 2001 to November 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Atlanta, Georgia, which retains jurisdiction. 

The Board remanded the matter in April 2014, in January 2015, and again in August 2015.  On remand, the RO issued a rating decision in April 2015 granting a 20 percent rating effective April 29, 2015.  This award has not resolved the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  A review of the record reflects that the AOJ complied with the Board's August 2015 remand directives.  Specifically, providing the Veteran representative with notice of the Veteran's appeal and the appropriate time to respond, which the representative did in an October 2015 statement resting the appeal on the answer to the statement of the case. 

In an April 2014 decision, the Board denied an effective date earlier than March 27, 2009, for the assignment of an increased rating for a right shoulder disability.  The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC).  Accordingly, that issue has been finally adjudicated.  

In August 2015, the Veteran filed a notice of disagreement (NOD) disagreeing with the April 29, 2015, effective date for the award of a 20 percent rating for his right shoulder disability. Because the grant of a 20 percent rating from April 29, 2015, represents an award of a staged rating during the pendency of his appeal for an increased rating, resolution of the appeal for an increased rating will necessarily require adjudication of whether a higher rating is warranted for the staged period prior to April 29, 2015, (in essence, the period from March 27, 2009 to April 29, 2015), and so, no separate effective date challenge is required to address the propriety of an increased rating prior to April 29, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Fenderson v. West, 12 Vet App 119, 125-27 (1999). Accordingly, because the effective date of the staged rating is part and parcel of the increased rating claim, there is no separate effective date claim, and that issue is not listed on the title page of this decision as a separately appealed issue.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's right shoulder disability has been manifested by recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement at the shoulder level.

2. At no point during the appeal period  has the Veteran's right shoulder disability shown ankylosis of the scapulohumeral articulation; impairment of the humerus manifested by malunion with marked deformity, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus; or limitation of motion to midway between the side and shoulder.


CONCLUSIONS OF LAW

1. A 20 percent rating, but no higher, is warranted for the right shoulder disability for the period from March 27, 2009 to April 29, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

2. A rating in excess of 20 percent for the right shoulder disability is not warranted for the period beginning on April 29, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, and identified private treatment records with the claims file.  

In May 2009, September 2011, April 2015,  and August 2015, VA provided the Veteran with medical examinations addressing the current status of the Veteran's shoulder disability.  The examinations and opinions are adequate to evaluate the disability, as discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.



Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet.  App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Pursuant to DC 5202 a 20 percent rating is warranted for recurrent dislocation of the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level or malunion of the humerus with moderate deformity. A 30 percent rating is warranted for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements or malunion of the humerus with marked deformity. A 50 percent rating is warranted for impairment of the humerus with fibrous union; a 60 percent for nonunion of the humerus (false flail joint); and an 80 percent evaluation for loss of the head of the humerus (flail shoulder). 

Pursuant to DC 5003, governing degenerative arthritis, a 10 percent rating is assigned if there is painful motion of the joint without compensable limitation of motion under the applicable limitation of motion codes. 38 C.F.R. § 4.71a, Code 5003.

Under DC 5201 governing limitation of motion of the shoulder, a 20 percent evaluation is assigned for limitation of motion at the shoulder level, a 30 percent evaluation is assigned for limitation of motion midway between the side and shoulder, and a 40 percent evaluation is assigned for limitation of motion to 25 degrees from the side. 


Merits

The Veteran is service-connected for a right shoulder disability and contends that he is entitled to a higher disability rating.  The evidence shows that his right shoulder is his dominant arm. Prior to April 29, 2015, the Veteran was assigned a 10 percent evaluation based on painful motion of the shoulder. 38 C.F.R. § 4.59.  Beginning on April 29, 2015, the right shoulder disability was increased to 20 percent disabling under DC 5202, which governs impairment of the humerus.  

The Board notes on the onset that, to the extent that the Veteran contends that he is entitled to an increased rating prior to March 27, 2009, that issue was finally adjudicated by the Board in an April 2014 decision, which denied an effective date earlier than March 27, 2009 for an increased rating for his right shoulder disability.  Thus, the issue before the Board is whether the Veteran is entitled to a rating greater than 10 percent from March 27, 2009 to April 29, 2015, and whether he is entitled to a rating greater than 20 percent beginning on April 29, 2015. As will be discussed in more detail below, the Board finds that the evidence establishes that the Veteran's right shoulder disability has remained constant in severity from March 27, 2009 and thus a 20 percent rating, but no higher, is warranted from this date.

In a May 2009 examination, the Veteran reported pain in his shoulder joint twice a day lasting for 2 hours and traveling to the entire arm. The pain was elicited by physical activity and relieved by putting the shoulder back in its socket. He can function without medication with the pain. He reported symptoms of weakness, swelling, giving way, locking and dislocation, but denied stiffness, heat, redness, lack of endurance and fatigability. He was not receiving treatment for this condition. He has functional impairment only when the shoulder becomes dislocated and then it is sore for a day or two.

On examination the right shoulder was tender, with no signs of subluxation, edema, effusion, weakness, redness, heat, or guarding of motion. The right shoulder had flexion of 180 degrees, abduction of 180 degrees, external rotation of 90 degrees, and internal rotation of 70 degrees. There was pain on internal rotation at 70 degrees, no other indication of pain at a specific degree were noted. On the right, there was additional functional limitation after repetitive use based on pain, but no additional functional loss due to fatigue, weakness, lack of endurance or incoordination, and no additional limitation in degree. X-rays of the right shoulder were normal. The only functional impairment was when the shoulder became dislocated, the impact on his usual occupation was none, and the effect on his daily activity was difficulty when reaching above his head.

In September 2011, the Veteran underwent another VA examination. At this time, the Veteran reported occasional tingling or numb feeling from the shoulder to the fingertips, the shoulder becoming dislocated. The symptoms occur intermittently, can be as often as twice a week lasting 12 hours, in the past year the symptoms occurred about 100 times. During flare-ups he gets weakness in the arm and has difficulty lifting above his head. There was no abnormal sensation, pain, anesthesia, weakness of the affected parts or paralysis of the affected parts. He reported that it was difficult to lift objects overhead without his shoulder dislocating.

In addition to the tingling, the Veteran reported weakness, giving way, locking, tenderness, pain and dislocation. He denied stiffness, swelling heat, redness, lack of endurance, fatigability, deformity, drainage, effusion and subluxation. He reported flare-ups once a month lasting for 15 minutes and precipitated by physical activity and alleviated by putting the shoulder back in place. During flare-ups he has loss of full range of useful motion and limitation of motion of the joint lifting over his head, with certain positions worse than others. He was treated with physical therapy, Motrin, ice, and  sling. His reported functional impairment was an inability to lift objects over his head and having pain in certain arm positions.

On examination, there was no muscle atrophy or generalized muscle wasting. There was guarding of movement on the right, but no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment and drainage, or subluxation. There was no ankylosis of the right shoulder. Range of motion was 180 degrees flexion, 180 degrees abduction, 90 degrees external rotation and 90 degrees internal rotation with no change after repetitive use, and no additional limitation caused by pain, fatigue, weakness, lack of endurance or incoordination.  On neurological testing, motor function was normal, coordination was normal, right biceps jerk, triceps jerk, right finger jerk, and brachioradialis were 2+, but there was decreased right sensory function for the axillary nerve. This decrease was reported as slight. X-rays were within normal limits. The diagnoses were peripheral neuropathy right shoulder and status post right shoulder dislocation. The examiner noted his right arm disability prevented him from lifting heavy objects and guarding when he has to lift his arm above his head.

In April 2015, the Veteran underwent another examination. The VA examiner pointed out that the Veteran was provided an International Classification of Diseases (ICD) code of 718.31 (i.e. recurrent dislocation of joint of shoulder region) from 1988.  The examiner provided a detailed account from the Veteran on the symptoms of his recurrent dislocation, which the Veteran reported that despite avoiding certain positions the shoulder has come out about 5 times in the last year.  
The examiner diagnosed glenohumeral joint dislocation on the right. The Veteran was no receiving treatment for his shoulder at the time of the examination, just takes pain medications. The examiner noted no flare-ups and no functional loss.  On range of motion testing the Veteran had flexion and abduction of 0 to 180 degrees, external rotation of 0 to 45 degrees, and internal rotation of 0 to 60 degrees. There was no pain on weight bearing, crepitus, or evidence of localized tenderness. There was no additional functional loss after repetitive use and no limitation of functional ability due to pain, weakness, fatigability, or incoordination with use over time. There was no reduction in muscle strength in the shoulder, no atrophy, no ankylosis, no rotator cuff condition.  The crank apprehension and relocation test was positive. There was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition, no loss of head, nonunion or fibrous union of the humerus noted. Imaging studies did not show arthritis. The VA examiner found, in his clinical observations, that the Veteran had infrequent episodes of recurrent dislocations with guarding of movement only at the shoulder level.  

In August 2015, another examination of the Veteran's right shoulder was conducted. The examiner diagnosed arthritis of the acromioclavicular joint. The examiner noted that the Veteran had occasional dislocation and pain in the right shoulder, described as flare-ups. Functional loss or impairment due to the right shoulder was the inability to lift things above the head due to pain. Range of motion testing was 0 to 160 degrees flexion, 0 to 175 degrees abduction, 0 to 90 degrees external rotation, and 0 to 90 degrees internal rotation, the examiner noted no functional loss based on the ranges of motion present, and no additional functional loss on repetitive use. Pain was noted on examination but with no additional functional loss. The examiner could not state whether there would be pain, weakness, fatigability, or incoordination that would significantly limit functional ability with repeated use over a period of time without resort to speculation. There was no pain on weight bearing, no crepitus, swelling, deformity, less movement than normal, more movement than normal, weakened movement, atrophy, instability, disturbance of locomotion, or interference with sitting or standing. There was no reduction in muscle strength, clavicle or scapula impairment, ankylosis, loss of humerus head, nonunion of the humerus, fibrous union of the humerus, or malunion of the humerus. There was evidence of a rotator cuff condition, and a history of recurrent dislocation of the glenohumeral joint with frequent episodes with guarding of movement only at the shoulder level. 

Based on the evidence of record, the Board finds that a 20 percent evaluation, but no higher, is warranted for the entire appeal period, from March 27, 2009, under DC 5202, based on infrequent episodes of dislocation with guarding of movement only at the shoulder level. In examination reports in 2009 and 2011, as well as in statements of record, the Veteran has consistently reported occasional dislocations with limitation of arm movement above his head due to pain. See June 2009 correspondence from Veteran, and August 2009 Notice of Disagreement.  Additionally, the April 2015 VA examiner noted that the Veteran had infrequent episodes of dislocation with guarding to include only those movements at shoulder level.  The Board recognizes that the August 2015 examiner noted frequent episodes of recurrent dislocation, one of the criteria for a 30 percent rating under DC 5202, however, the examiner did not find that the Veteran had guarding of all arm movement, and the Veteran has not reported guarding or problems with all arm movement, only with movement over his head. Under DC 5202, the 30 percent evaluation requires frequent episodes of recurrent dislocation and guarding of all arm movement, thus, absent both aspect of the higher rating, the Veteran does not warrant the increase. 

A higher rating is not warranted under other diagnostic codes governing the shoulder. There is no evidence that the Veteran has limitation of motion to midway between the side and shoulder or to 25 degrees from the side. In fact, on all examinations, the Veteran's range of motion in flexion and abduction was essentially normal. Thus, a higher rating under DC 5201, governing evaluations for limitation of motion is not warranted.

Additionally, there is no evidence of impairment of the scapula or clavicle (DC 5203), malunion, nonunion, loss of head, or fibrous union of the humerus (DC 5202), or ankylosis of the shoulder (DC 5201). Thus, a higher rating under these provisions is not appropriate. 

Further, additional compensation due to functional loss is not warranted. While there is evidence of painful motion, this aspect of his right shoulder disability is being compensated in the 20 percent rating assigned for guarding of movement at the shoulder level.  As for weakness, fatigability, incoordination, and weight bearing, review of the examinations shows they have been fairly consistent regarding the absence of functional loss due to these symptoms. Thus, no additional compensation for functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted. 

Considering the foregoing, the Board finds that the Veteran right shoulder disability meets the criteria for a 20 percent rating but no higher for the entirety of the appeal period.


ORDER

A 20 percent disability rating for a right shoulder disability, for the period from March 27, 2009, to April 29, 2015, is granted.

A disability rating greater than 20 percent for a right shoulder disability, for the period beginning on April 29, 2015, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


